NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                        Argued  November  10,  2015  
                                        Decided  November  23,  2015  
  
  
                                                       Before  
  
                                    RICHARD  A.  POSNER,  Circuit  Judge  
  
                                    FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                    ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
No.  15-­‐‑1602                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                Western   District   of   Wiscon-­‐‑
      Plaintiff-­‐‑Appellee,  
                                                                            sin.  
                    v.                                                        
                                                                            No.  14-­‐‑cr-­‐‑109-­‐‑jdp  
DEMETRIUS  L.  MURPHY,                                                      James  D.  Peterson,  Judge.  
     Defendant-­‐‑Appellant.  
  

                                                        Order  
       
     Demetrius  Murphy  is  serving  a  sentence  of  57  months’  imprisonment,  which  the  dis-­‐‑
trict  court  imposed  following  his  guilty  plea  to  a  felon-­‐‑in-­‐‑possession  charge.  18  U.S.C.  
§922(g)(1).  He  presents  a  single  contention  on  appeal:  that  the  district  judge  did  not  
thoroughly  consider  his  contention  that  U.S.S.G.  §2K2.1(a)(3)(A)(i)  is  excessively  harsh  
in  setting  the  base  offense  level  at  22  if  the  firearm  was  “capable  of  accepting  a  large  ca-­‐‑
pacity  magazine”—a  term  that  Application  Note  2  defines  as  a  magazine  able  to  hold  
more  than  15  rounds.  Murphy’s  weapon,  a  Glock  Model  17,  had  a  magazine  that  could  
hold  30  bullets  and  actually  contained  26  when  the  gun  and  magazine  were  seized.  But  


                                                                                                                        
No.  15-­‐‑1602                                                                                      Page  2  

for  the  large-­‐‑capacity  magazine,  Murphy’s  base  offense  level  would  have  been  20  under  
§2K2.1(a)(4)(A).  
       
     Murphy  charges  the  district  judge  with  ignoring  his  contention  that  the  extra  levels  
are  an  excessively  severe  response  to  the  magazine’s  capacity.  But  the  district  judge  did  
not  ignore  that  contention.  Instead  he  remarked  that  a  larger-­‐‑capacity  magazine  allows  
a  given  gun  to  do  more  harm.  
       
     Judges  are  free  to  disagree  with  the  Sentencing  Guidelines,  as  Murphy  urged  the  
sentencing  judge  to  do.  See  United  States  v.  Corner,  598  F.3d  411  (7th  Cir.  2010)  (en  banc).  
But  they  are  equally  free  to  agree  with  the  Sentencing  Commission’s  recommendations.  
The  sentencing  proceedings  show  that  the  judge  agrees  with  the  idea  behind  
§2K2.1(a)(3)(A)(i).  It  is  unnecessary  for  a  judge  to  say  more  than  that.  This  court  ob-­‐‑
served,  when  addressing  the  validity  of  an  ordinance  that  limits  magazines  to  ten  car-­‐‑
tridges,  that  a  weapon  able  to  fire  more  bullets  without  reloading  can  do  more  damage,  
holding  all  other  things  equal,  than  a  weapon  with  a  smaller  magazine.  Friedman  v.  
Highland  Park,  784  F.3d  406,  411  (7th  Cir.  2015).  This  part  of  the  Guidelines,  and  the  sen-­‐‑
tencing  judge’s  statement,  rest  on  the  same  idea.  

                                                                                                 AFFIRMED